Citation Nr: 0026690	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from March 1968 to April 
1972.  This appeal arises from a November 1998 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO).  That rating 
decision denied the veteran's claim for an evaluation in 
excess of 10 percent for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  At the time of the most recent VA examination in 
September 1998, the veteran was soon to be married, and had 
residual capacity for adjustment in the work arena.

3.  The veteran's service connected post-traumatic stress 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, mild memory loss and 
chronic sleep impairment; current diagnoses include alcohol 
dependence, possible mild cognitive disorder, and possible 
adverse effects of medication, as well as post-traumatic 
stress disorder; the current medical findings do not indicate 
the presence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory, impaired abstract thinking; 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships due to his post-traumatic stress disorder 
alone.  





CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, and not in 
excess thereof, for post-traumatic stress disorder have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The Board granted service connection for post-traumatic 
stress disorder in October 1996.  The RO assigned a 10 
percent evaluation from June 1990.  The veteran filed a claim 
for increased evaluation in December 1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  Under that code section, 
a 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent evaluation is appropriate where the evidence 
shows occupational and social impairment with occasional 
decrease in work efficiency or intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The current 10 percent evaluation is appropriate where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.
38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

The veteran was hospitalized in a VA facility in Big Spring, 
Texas, for 42 days between November 1997 and January 1998.  
When he was initially seen, the veteran was intoxicated, 
agitated, angry, suicidal, homicidal, confused, and 
disoriented.  His memory, concentration, judgment and insight 
were poor.  During the hospitalization, the veteran was 
adjusted on his medications.  His depression improved, and he 
learned a lot about his alcohol and drug abuse and his mood 
changes.  At discharge, the veteran was totally under 
control.  He was scheduled to be admitted to a halfway house 
and to continue to pursue his mental health in regard to his 
post-traumatic stress disorder, alcohol mood disorder, and 
alcohol dependency.  The diagnoses were:  alcohol mood 
disorder, alcohol dependence, and rule out post-traumatic 
stress disorder, Vietnam related.  His Global Assessment of 
Functioning (GAF) score was noted as 30, with a possible 
score of 40 for the last year. 

A VA psychiatric examination was conducted in September 1998.  
The veteran reported that he was soon to be married for the 
third time.  He stated that he had not worked since 1989 due 
to his inability to get along with people.  The veteran 
reported that he had not had a drink in the past two months.  
He complained of:  anxiety "on and off" with some 
improvement with medication; depression; recurrent nightmares 
once per week, but which come and go; avoidance of people; 
paranoia; feelings of isolation which remit somewhat when he 
works; and flashbacks.  The examiner found it "interesting" 
that the veteran attributed a decrease in social isolation to 
working; he felt the veteran might have residual capacity for 
adjustment in this regard.  The veteran endorsed perceptual 
disturbances, including misidentification, déjà vu, 
depersonalization, auditory and olfactory hallucinations, and 
nightmares three times per week of someone trying to hurt 
him.  He claimed to have feelings of depression, loneliness, 
disappointment, anger, fear, and indifference.  He also 
reported guilt, shame, feelings of being at fault.  The 
veteran also endorsed occasional feelings of contentment, 
happiness, and friendliness, yet maintained that he was 
emotionally withdrawn.  He had "fair" sleep of five hours 
nightly.  The veteran was preoccupied with the news; he liked 
to watch it to know "what [was] going on."  

On examination, the veteran's hygiene appeared adequate.  His 
motor behavior was unremarkable.  Facial expressions were 
constricted, but he managed to smile broadly on a couple of 
occasions.  Eye contact was frequent, but averted many times.  
Short term memory appeared to be at the bottom of the average 
range.  There was moderate impairment of long-term memory.  
Rate of thought seemed to be average, and the continuity of 
his thought appeared generally logical and coherent, with 
some confabulatory trends noted.  Judgment and insight were 
fair, and the veteran appeared to be functioning in the low 
average range intellectually.  Psychological testing 
indicated that the veteran responded in a manner of high 
over-reporting and exaggeration, in a cry for help, and 
cumulative indices suggested that post-traumatic stress 
disorder was questionable.  The examiner noted that:

 most if not virtually all of his symptom 
presentation is driven by his propensity 
to drink and to become intoxicated.  
Symptoms of anxiety and depression may be 
related to alcohol in that he may drink 
for self-tranquilization, which may 
promote depression.... A subtle thought 
disorder with possible mild cognitive and 
neuropsychological impairments also 
seemed apparent.

The examiner stated that mild to moderate neuropsychological 
and cognitive impairments may be evident.  Possible 
etiologies may include a mild hepatic encephalopathy 
secondary to alcohol dependence, direct alcohol effects, and 
or central nervous system side effects from medications.  The 
examiner noted that the veteran's description of 
"flashbacks" seemed more characteristic of a startle 
reaction than intrusive hallucinations, and that the veteran 
had denied visual perceptual disturbances.  The examiner also 
noted that the veteran seemed to be rather inconsistent with 
regard to dreams and nightmares, claiming them to be about 
Vietnam at one point and then later not mentioning them when 
asked about dreams and nightmares.  Overall, his symptoms 
appeared to be relatively stable.  

The provisional diagnosis was:  post-traumatic stress 
disorder, by previous diagnosis; alcohol dependence by 
previous diagnosis; possible mild cognitive disorder; and 
possible adverse effects of medication.  The GAF score was 
60.  "The global nature of GAF precludes this examiner from 
offering a professional opinion of GAF scores for each 
diagnosis.  Human behavior is too complex to be that 
reductionistic and there is no empirical support for doing 
such."

The Board notes that a GAF score of 51-60 is defined as 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers)." American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 31 (4TH ed. rev., 1994).

The VA hospitalization in late 1997 and early 1998 resulted 
from alcohol dependence and acute intoxication.  By the time 
of discharge, the veteran had improved significantly.  His 
post-traumatic stress disorder symptoms (other than 
depression) were not directly treated during the 
hospitalization.

The most recent VA examiner identified alcohol dependence and 
possible cognitive disorder as well as post-traumatic stress 
disorder.  However, it was his opinion that only mild to 
moderate impairment resulted from all of these disorders.  
Additionally, the examiner opined that the veteran attempted 
to exaggerate his symptoms on examination.  More importantly, 
the examiner was of the opinion that the veteran may have 
residual capacity for adjustment in the work arena.

Based upon the recent VA psychiatric evaluation, the Board 
finds that the veteran's post-traumatic stress disorder meets 
the criteria for a 30 percent evaluation.  That evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, chronic sleep 
impairment, and mild memory loss, all of which the veteran 
manifests.

The veteran's disability does not meet the criteria for a 50 
percent evaluation.  The evidence demonstrates that the 
veteran was soon to be married, and had residual capacity for 
adjustment to a work setting.  Specifically, the evidence 
does not demonstrate that the veteran exhibits 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory, 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships due to his post-traumatic 
stress disorder alone.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1999).  While the effect of the alcohol dependence, 
cognitive disorder, and/or adverse effects of medication 
cannot be measured precisely, the record does indicate 
inconsistency and exaggeration with regard to specific 
symptoms of post-traumatic stress disorder, and the VA 
psychiatrist did note that "most if not virtually all of his 
symptom presentation is driven by his propensity to drink and 
to become intoxicated."  

Accordingly, the Board finds that the veteran is entitled to 
an evaluation of 30 percent, and no higher, under the 
regulations governing the rating of post-traumatic stress 
disorder.  38 C.F.R. Part 4, Code 9411 (1999). 


ORDER

An evaluation of 30 percent, and not in excess thereof, for 
post-traumatic stress disorder, is granted.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

